Citation Nr: 1528574	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to basic eligibility for VA home loan benefits. 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to May 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the VA Regional Loan Center in Atlanta, Georgia.
 
The record before the Board consists of the Veteran's loan eligibility folder and her electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.  

A Travel Board hearing was scheduled in May 2015, and the Veteran failed to report for this hearing.  However, a review of the Veteran's electronic VBMS claims file reflects that the April 13, 2015 RO letter to the Veteran notifying her of this hearing was sent to an incorrect mailing address.  Her zip code was incorrect on this letter, and the letter was returned to VA by the U.S. Post Office as undeliverable.  Thus, it appears that the Veteran was not properly notified of her scheduled hearing.

She is entitled to this hearing before the Board adjudicates her appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2014).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in her claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that she withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of her claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




